Citation Nr: 1137698	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-23 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating greater than 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran's appeal was remanded by the Board in April 2011 so that a VA audiology examination could be conducted.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the directives of the April 2011 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The April 2011 Board Remand directed that a VA audiology examination be conducted to determine the current severity of the Veteran's bilateral hearing loss; one was conducted in June 2011, but review of the examination report reveals that it is inadequate for appellate purposes.  Speech discrimination ability was tested based on the Maryland CNC word list, but the examiner recorded the test percentage as less than 70 percent, not as a specific numeric value, and described it simply as poor.  The rating of service-connected hearing loss requires that the specific percentage, not a generalized number or description, of word recognition ability be used to rating hearing loss in conjunction with Tables VI, VIa, and VII.  38 C.F.R. § 4.85, 4.86, Tables VI, VIa, VII (2011).  The examination report also does not reflect that the examiner asked the Veteran to describe the situation(s) in his daily life in which his hearing loss created the most difficulty, or the impact of his hearing loss on his occupational environment.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the June 2011 did not obtain the information requested, the appeal must be returned to the RO so that another examination can be conducted.

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  The findings of pure tone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported.  Word recognition testing must also be accomplished using the Maryland CNC word list; the percentage results must be specifically enumerated, not generalized, in the report.  The examiner must ask the Veteran to describe in which situation(s) his hearing loss causes him the most difficulty (e.g. on the phone, in crowds, watching television), and how his hearing loss impacts (or if retired, had impacted) his occupational environment.  

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to his last known address, and indicate whether any notice sent was undeliverable.

3.  Review the examination report to ensure that it is compliant with the above instructions.  If any deficiencies are found, implement corrective procedures at once.  Compliance by the RO is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the Veteran's claim.  If the maximum schedular rating is not assigned, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period in which to respond.  Then return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

